Citation Nr: 0534704	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-20 497	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently rated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active service from August 1979 to 
August 1983.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a November 2001 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to a compensable evaluation for 
residuals of a hemorrhoidectomy is addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for his right 
knee disability has been obtain or requested by the RO.

2.  The veteran's right knee disability is manifested by pain 
and some crepitus, but no instability, subluxation, 
limitation of motion, swelling , or arthritis.  The veteran 
wears a knee brace.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right knee meniscectomy are not met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5257, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2001 and December 2004 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statement of the Case (SSOC), he was 
provided with specific information as to why his claim 
seeking an increased rating for his right knee disability was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2001 and December 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that in 
December 2004 the RO has asked the appellant to submit any 
evidence in his possession that pertains to his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the September 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2001.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, records from the department 
of corrections, and private medical records.  The RO 
attempted to schedule the veteran for an examination, but was 
told he was unavailable due to incarceration.  The veteran 
has not indicated that there is any additional evidence 
available to help support his claim for a higher rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to increased evaluation

In November 2000, the veteran filed a claim seeking an 
increased rating for his right knee disability.  The veteran 
is currently incarcerated and medical records form the prison 
dated from 2000 to 2003 reveal that the veteran has 
repeatedly complained of right knee pain, and currently wears 
a right knee brace.  A treatment note dated in October 
indicated that there was no swelling of the right knee and 
that an X-ray of the knee was normal.  A treatment note dated 
in May 2001 indicated crepitus of the right knee.  There are 
no treatment notes that suggest instability, subluxation, 
limitation of motion, or any findings of arthritis.

The RO attempted to schedule the veteran for an examination 
for his right knee disability, but was told by the prison 
that the veteran could not be transported for the 
examination.  There is no other evidence known to be 
available.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 30 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 15 degrees.  
There is no indication in the medical records that flexion of 
the veteran's right knee is limited at all, much less to 15 
degrees or less.  Therefore, the veteran's right knee 
disability does not warrant a rating in excess of 20 percent 
based on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 
(2005).  There is no evidence that flexion is limited to 15 
degrees or less.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (2005).  There is no indication in the medical 
records that the veteran has limited extension of his right 
knee.  Therefore, a rating in excess of 20 percent for the 
right knee is not warranted under DC 5261.  38 C.F.R. 
§ 4.71a, DC 5261 (2005).  

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2005).  
Here, the evidence does not establish that there is any 
recurrent subluxation or instability of the right knee.  The 
medical evidence indicates no swelling and some crepitus on 
motion.  There is no finding of instability or subluxation of 
the right knee.  Therefore, there is no basis for a rating in 
excess of 20 percent for the right knee under DC 5257.  
38 C.F.R. 38 U.S.C.A. §§ 4.31, 4.71a, DC 5257 (2005).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
his knees, and the medical treatment records show consistent 
complaints of pain, and the use of a knee brace.  However, 
there is no evidence that the veteran is severely limited in 
his activities and no indication of any limitation of motion 
of the right knee.  In light of the lack of findings of 
limitation of function, and the lack of evidence showing even 
a mild limitation of motion, the Board finds that there is no 
evidence of functional impairment that would support a 
finding in excess of the current 20 percent for the right 
knee disability.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), 
DeLuca, 8 Vet. App. 202.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no X-ray evidence of arthritis, 
therefore Diagnostic Code 5003 is not for application There 
was no evidence of ankylosis of the knees.  Consequently, 
Diagnostic Code 5256 is not for application.  There is also 
no evidence of malunion or nonunion of the tibia and fibula.  
Thus, Diagnostic Code 5262 for impairment of the tibia and 
fibula is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5262 (2005).  As shown above, 
and as required by Schafrath, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not the veteran has raised them.  In this case, 
the Board finds no provision upon which to assign a schedular 
rating higher than the 20 percent for the right knee 
disability.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee meniscectomy is denied.




REMAND

The record indicates that the veteran has been treated for 
his hemorrhoids at United States Penitentiary Pollock Medical 
Clinic in Pollock, Louisiana from July 2002 to the present.  
The RO must obtain these treatment records.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  

Because there is additional medical evidence to be gathered, 
a remand in this case is required for compliance with the 
duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should obtain all treatment 
records relating to the veteran's 
treatment for hemorrhoids from the United 
States Penitentiary in Pollock, Louisiana 
dated from July 2002 to the present.  If 
no such records are available, the RO 
should obtain written confirmation of 
that fact.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


